  Case 20-21257-JNP            Doc 5-1 Filed 10/01/20 Entered 10/01/20 21:32:59        Desc
                                  Proposed Order Page 1 of 2



UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)


McMANIMON, SCOTLAND
 & BAUMANN, LLC
75 Livingston Avenue, Second Floor
Roseland, NJ 07068
(973) 622-1800
Richard D. Trenk (rtrenk@msbnj.com)
Robert S. Roglieri (rroglieri@msbnj.com)

Proposed Counsel for The Diocese of Camden, New
Jersey, Chapter 11 Debtor and Debtor-in-
Possession


In re:                                               Chapter 11

THE DIOCESE OF CAMDEN, NEW JERSEY,                   Case No. 20-21257 (JNP)

                          Debtor.



           ORDER GRANTING COMPLEX CHAPTER 11 CASE TREATMENT

         The relief set forth on the following page, numbered two (2), is hereby ORDERED.
  Case 20-21257-JNP           Doc 5-1 Filed 10/01/20 Entered 10/01/20 21:32:59          Desc
                                 Proposed Order Page 2 of 2
(Page 2)

Debtor:                  The Diocese of Camden, New Jersey

Case Number:             20-21257 (JNP)

Caption of Order:        Order Granting Complex Chapter 11 Case Treatment




           THIS bankruptcy case was filed on October 1, 2020. An Application for Designation as

Complex Chapter 11 Case was filed. After review of the initial pleadings filed in this case, the

Court concludes that this case constitutes a complex Chapter 11 case.

           IT IS HEREBY ORDERED that the request set forth in the Application for Designation

as Complex Chapter 11 Case pursuant to the Court’s General Order Governing Procedures for

Complex Chapter 11 Cases is HEREBY GRANTED; and it is further

           ORDERED that the Guidelines Establishing Case Management and Administrative

Procedures for Cases Designated as Complex Chapter 11 Cases as set forth at Exhibit F to the

Court’s General Order Governing Procedures for Complex Chapter 11 Cases shall apply.




4813-8805-0892, v. 1
